DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3 and 5-8 is /are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (Pub. No.: 2011/0205969), herein Ahmad and Ferrante et al. (Pub. No.: 2016/0241314), herein Ferrante.
As to claim 1, Ahmad teaches a method in a wireless access point (AP) having an antenna controllable to exchange data with a client device using a set of AP sectors, the method comprising: (Ahmad Fig. 2 and Fig. 7 (listening time slots) and [0082] multiple beacons are transmitted in each sector associated with the transmitting AP after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 
activating a rotating listening mode using the AP sectors in sequence according to the rotation schedule data (Ahmad Fig. 7 (720) receive time slots [0082] after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 

in response to detecting a sector sweep initiation message from the client device using an active one of the AP sectors, communicating with the client device to select an AP sector to use in establishing a link with the client device (Ahmad [0060] If an association request is received at the AP, the AP determines at step 240 the sector of the coverage area of the AP from which the WTRU transmitted the association request. A fine beamforming process may then be performed by the WTRU and the AP to develop a fine directional antenna beam in step 250)

	Ahmad does not teach
	During a beacon header interval, transmitting a plurality of beach instances
	During a data transmission interval subsequent to transmitting the plurality of beacon instances during the beach header interval

	However Ferrante does teach

	During a beacon header interval, transmitting a plurality of beach instances (Ferrante [0007] An mmH node may transmit a plurality of beacons during a beacon transmission interval)
	During a data transmission interval subsequent to transmitting the plurality of beacon instances during the beach header interval (Ferrante Fig. 3 a beacon response interval subsequent to transmitting the plurality of beacons during the beach transmission interval)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ahmad with Ferrante, because Ferrante teaches us [0107] Attached nodes may transmit the beacon message over multiple transmit antenna directions,

Ahmad nor Ferrante teach


However Lee does teach

each beacon instance containing rotation schedule data defining a plurality of listening time slots (Lee [82]-[83] The short beacon may also include information for the UE to calculate the listening interval (frames) of the AP)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Ahmad and Ferrante with Lee, because Lee teaches us [80] The AP may receive an awake request message from the UE during the listening interval. In other words, the AP may receive a message for requesting the AP to transit its status to the active mode, from the UE. When the awake request message is received from the UE during the listening interval, the AP is transited to the active mode and transmits a response to the UE. The response transmitted from the AP to the UE may include, for example, a probe response or beacon, but is not limited thereto [81] As described above, since the AP discontinuously monitors a channel in the idle mode, the UE should know the location of the listening interval to awake the AP.

As to claim 6, Ahmad teaches an access point, comprising:
 an antenna array controllable to exchange data with a client using a set of AP sectors (Ahmad 1B an antenna array (122)); 
a controller connected to the antenna array and configured to (Ahmad Fig. 1B processor): 
, while the client device monitors a first client receiving sector, control the antenna array to transmit a plurality of beacon instances using each of the AP sectors, corresponding to respective AP sectors (Ahmad [0082] multiple beacons are transmitted in each sector associated with the transmitting AP after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 
activate a rotating listening mode using the AP sectors in sequence according to the rotation schedule data (Ahmad Fig. 7 (720) receive time slots); and 
in response to detection of a sector sweep initiation message from a client device using an active one of the AP sectors, communicate with the client device to select an AP sector to use for establishing a link with the client device (Ahmad [0060] If an association request is received at the AP, the AP determines at step 240 the sector of the coverage area of the AP from which the WTRU transmitted the association request. A fine beamforming process may then be performed by the WTRU and the AP to develop a fine directional antenna beam in step 250) 

	Ahmad does not teach
	During a beacon header interval
	During a data transmission interval subsequent to transmitting the plurality of beacon instances during the beach header interval

	However Ferrante does teach

	During a beacon header interval (Ferrante [0007] An mmH node may transmit a plurality of beacons during a beacon transmission interval)
	During a data transmission interval subsequent to transmitting the plurality of beacon instances during the beach header interval (Ferrante Fig. 3 a beacon response interval subsequent to transmitting the plurality of beacons during the beach transmission interval)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ahmad with Ferrante for the same reasons stated in claim 1.

	Ahmad nor Ferrante teach
each beacon instance containing rotation schedule data defining a plurality of listening time slots

	However Lee does teach

each beacon instance containing rotation schedule data defining a plurality of listening time slots (Lee [82]-[83] The short beacon may also include information for the UE to calculate the listening interval (frames) of the AP)



As to claim 2, the combination of Ahmad, Ferrante and Lee teach the method of claim 1, further comprising:
 in response to communicating with the client device to select an AP sector to use for communicating with the client device, activating a fixed listening mode using the selected AP sector (Ahmad [0060] The fine beamforming process (fixed listening mode) may be performed in accordance with IEEE 802.11 standards, and may include sounding a channel and communicating channel estimates and steering matrices between the WTRU and the AP); 
determining whether a connection request has been received from the client device (Ahmad [0060] AP determines whether any response (for example, association requests or probe request and the like) have been received from a WTRU); and 
when a connection request is received, establishing a connection with the client device (Ahmad [0060] Once the WTRU that transmitted the association request completes association with the AP, two things occur at the AP. First, at step 260 the AP transmits a periodic beacon (using either a fine directional antenna beam based on the sector of the WTRU identified in step 240 or a coarse beam such as the one used for discovery beacon transmission). Second, at step 270 the AP and the WTRU transmit and receive packet data using a fine directional beam based on the sector of the WTRU identified in step 240)

Claim 7 is rejected for the same reasons stated in claim 2.


As to claim 3, the combination of Ahmad, Ferrante and Lee teach the method of claim 2, further comprising: when no connection request is received within a predetermined time period, returning to activating the rotating listening mode using the AP sectors in sequence according to the rotation schedule data (Ahmad [0068] Once the listening period expires, the AP 312 selects the next sector for discovery beacon transmission. [0069] As there are no WTRUs in either sector 3 or sector 4 in this example, the third and fourth listening periods expire without any additional response messages)

Claim 8 is rejected for the same reasons stated in claim 3.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Ferrante and Lakkis et al. (Pub. No.: 2009/0041156), herein Lakkis.

As to claim 5, the combination of Ahmad, Ferrante and Lee teach the method of claim 1, 

Ahmad, Ferrante nor Lee teach

Wherein the rotation schedule data defines at least (i) a number of listening time slots corresponding to respective AP sections and (ii) duration for the listening time slots.

	However Lakkis does teach

	Wherein the rotation schedule data defines at least (i) a number of listening time slots corresponding to respective AP sections and (ii) duration for the listening time slots (Lakis [0064] The start time, duration, and number R of listening periods may be transmitted)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ahmad, Ferrante and Leewith Lakkis, because Lakkis teaches us [0064] For each superframe, the PNC has R listening periods corresponding to the R transmitted Q-Omni BFs. FIG. 11 is a flow diagram illustrating how the PNC employs R listening periods 1102-1109 after it transmits the BFs 1101. 

Claim 10 is rejected for the same reasons stated in claim 5.


Allowable Subject Matter
Claims 11-14 are allowed. 
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive. With respect to the amendments claims 1 and 6, the applicant amended the claims to state the client device monitors a first client receiving sector, Ahmad [0083] a WTRU receives a discovery beacon in sector 1 (the client device monitors a first client receiving sector) and sends a response.
Applicant’s arguments with respect to claim(s) 1 and 6, specifically the amendments pertaining to the beacon containing schedule data they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467